Citation Nr: 0711436	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy

2.  Entitlement to special monthly compensation ("SMC") 
based on being in need of aid and attendance or being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to May 
1981.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2003 rating decision by the 
Winston-Salem, North Carolina Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for diabetic 
retinopathy and entitlement to special monthly compensation 
based on being in need of aid and attendance or being 
housebound.


FINDINGS OF FACT

1.  Diabetic retinopathy was not incurred in or aggravated as 
a result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated

2.  The veteran is not in receipt of service connection for 
any disorder.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for diabetic retinopathy are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or upon housebound status have not been met. 
38 U.S.C.A. §§ 1114(l) and (s), 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.350(b), (c) and (i), 3.352(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in March 
2003 and May 2005.

The March 2003 letter advised the veteran that evidence 
showing a disability linked to service was necessary to 
substantiate the claims.  The letter also described 
entitlement to service connection for "presumptive 
conditions" that are first shown after service.  The letters 
provided the veteran with examples of evidence necessary to 
support his claims including dates and places of medical 
treatment.  Medical authorizations were provided so VA could 
assist in obtaining private medical records.  Each of the 
letters advised the veteran of the evidence in the claims 
file, of VA's duty to obtain relevant federal records and 
that VA would make reasonable efforts to obtain private 
records.  The elements of a claim for service connection were 
also provided in the May 2005 letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the veteran was 
not provided such notice in this case, because service 
connection is not being awarded, an effective date is not 
being assigned and proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from both the Augusta, Georgia and Durham, 
North Carolina VA Health Care System Medical Centers 
("VAMCs").  A medical report was also received and reviewed 
from Eye SurgiCenter of New Jersey.  Social Security 
Administration ("SSA") records were also identified, 
obtained, and reviewed in June 2004.  The veteran was 
afforded a VA eye examination in connection with the claim in 
February 2005.  Additionally, the veteran testified before 
the undersigned at a Travel Board hearing in Winston-Salem, 
North Carolina in August 2005.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claims

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions. Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 38 
C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition. With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service. Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post- 
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption- 
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor." Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra.

As addressed below, the dispositive issues on appeal concern 
whether: (1) the veteran's diabetic retinopathy, which was 
not diagnosed until several years after his separation from 
military service was caused by or related to his military 
service and can be linked to such service by a competent 
medical professional; and (2) whether the veteran is entitled 
to special monthly compensation based upon the veteran's need 
for the regular aid and attendance of another person, or on 
account of permanent housebound status.  

The claims are being denied because the veteran's diabetic 
retinopathy has not been linked by competent medical opinion 
to any incident of military service; and because he is not in 
receipt of service connection for any disorder.  


I.  Diabetic Retinopathy

Although the veteran is currently diagnosed with diabetic 
retinopathy, a competent medical opinion is not of record 
which links the diagnosis to his military service.  An 
opinion as to medical etiology must be based on competent 
medical evidence.  "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a) 
(2006).  The record is devoid of any such medical opinion 
providing a nexus between the veteran's current diabetic 
retinopathy and his service.  

The veteran testified before a Decision Review Officer in 
January 2005 that he saw an eye doctor in 1979 one time while 
on active duty in the army in Fort Bliss, Texas regarding eye 
pain.  He recalls being extremely thirsty and constantly 
urinating and having vision problems.  A review of the 
veteran's service medical records, however, does not yield 
any such service medical records matching the description 
given by the veteran.  

The veteran's entire service medical records were reviewed 
and there is no evidence of a diagnosis of diabetic 
retinopathy in-service.  Both entrance and separation 
examinations show 20/20 bilateral vision.  A clinic notation 
in February 1976 indicated complaints of eyelid soreness and 
diagnosed early conjunctivitis.  An April 1979 clinic 
notation indicated complaints of upper lid twitches with 
right upper eye lid twitching and blurred vision; however the 
same notation remarked that the veteran's vision was normal.  
There were no other complaints by the veteran in his service 
medical records over the course of his military service 
regarding loss of vision or other vision deficiencies. 

At the time of his separation from active duty, the veteran's 
PULHES profile was noted to indicate that he was in a "high 
level of fitness" as to his physical capacity and his eye 
sight:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.


The separation examination is highly probative of this 
inquiry.  The service medical record was generated with a 
view towards ascertaining the veteran's state of physical 
fitness at the time he left military service.  It is thus 
akin to a statement of diagnosis and treatment, which 
generally is recognized as having great probative value in 
the law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to such rules may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision). 

Outpatient treatment reports from the VA Medical Center 
("VAMC") in Durham, North Carolina indicate the veteran 
sought treatment for sarcoid uveitis beginning in 1985 
unrelated to military service.  The veteran reportedly was 
first diagnosed with diabetic retinopathy in 1994 and with 
uveitis in 1998.  He has had pan retinal photocoagulation and 
cataract surgery with an implant in the left eye and the 
implant removed.  There is extensive retinal photocoagulation 
as well as uveitis with complications in the right eye 
requiring iridectomy in the right and left eye for 
complications of uveitis.   The veteran currently is treated 
with Pred Forte and Acular to suppress the uveitis in the 
right eye.  There is, however, no competent evidence of 
record relating any of this to the veteran's military 
service.  

The veteran's Social Security Administration records have 
been reviewed in their entirety.  There is no additional 
medical evidence contained within these records relating his 
current eye problems to his military service.

In February 2005, the veteran was afforded a VA examination, 
accompanied by a review of the medical evidence and the 
claims folder.  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  The examiner 
diagnosed the veteran with diabetes mellitus, type II, 
proliferative diabetic retinopathy, total and near total 
visual acuity loss, severe visual field loss,  right eye 
mature cataract, left eye phthisis bulbi, left eye monocular 
exotropia, and chronic uveitis.  He opined that because there 
were multiple "normal" in-service eye examinations and no 
complaints referable to any eye inflammation while in 
service, the veteran's eye conditions are not caused by or a 
result of the veteran's time in military service.   There are 
no other medical opinions, or other competent medical 
evidence, linking the veteran's current eye condition to his 
military service.  

The Board finds, by a preponderance of the evidence, that the 
veteran's diabetic retinopathy, which first manifested years 
after service, is not related to event(s) in service.  In 
reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

II. Housebound benefits

A housebound rating is warranted when a veteran has a 
service-connected disability rated as total, and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more; or (2) by reason 
of such veteran's service-connected disability or 
disabilities is permanently housebound.  38 U.S.C.A. § 
1114(s) (2002).  

The veteran does not meet the basic statutory requirements to 
receive special monthly compensation based on being in need 
of aid and attendance or being housebound because before such 
benefits can be considered, the veteran must establish 
service connection for a disability.  Because the evidence 
does not show that the veteran has a service-connected 
disability of record, he does not qualify for special monthly 
compensation as a matter of law.   Payments of money from the 
Federal Treasury are limited to those authorized by statute.  
See, e.g., Office of Personnel Management v. Richmond, 496 
U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 
(2002).  In other words, Congress enacts federal laws 
authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, he is not 
entitled to the benefit; and the benefit cannot be awarded, 
regardless of the circumstances.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.


ORDER

Service connection for diabetic retinopathy is denied.

Special monthly compensation based on being in need of aid 
and attendance or being housebound is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


